Citation Nr: 0307557	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  96-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and D. T.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the Nashville, Tennessee RO that granted an 
increased, 10 percent, rating for the veteran's service-
connected low back disability, effective in September 1995.  

In March 1999, a hearing before the undersigned Veterans Law 
Judge was held at the Nashville RO.  A transcript of this 
hearing is of record.  This case was before the Board in 
September 1999 when it was remanded for additional 
development.

By rating decision dated in January 2003, the RO granted an 
increased, 20 percent, rating for the veteran's service-
connected low back disability, effective in September 1995.  
Thereafter, the veteran continued his appeal.


REMAND

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.

In the September 1999 remand, the Board directed the RO to 
schedule the veteran for a VA orthopedic examination in order 
to ascertain the nature and severity of his service-connected 
low back disability and to distinguish the manifestations of 
the veteran's service-connected lumbosacral strain from those 
of any other low back disorder of the veteran.  The Board 
specifically noted that the veteran had been hospitalized in 
September 1986 for an acute prolapsed disc, probably L5-S1.  
The Board also noted that arthritis of the lumbosacral spine 
was found on the July 1998 VA examination, but the examiner 
did not address whether the arthritis was etiologically 
related to the service-connected lumbosacral strain.

A VA examination of the low back was conducted in October 
2000.  The examination report notes diagnoses of lumbar 
strain and small annular tears at L4-5 and L5-S1.  The 
examiner referred to an October 2000 X-ray study and to CT 
scan and MRI, which were also apparently performed in 
connection with the examination; however, none of these 
diagnostic studies is of record.  The examiner stated that 
she could not rule out that the diagnosed annular tears were 
related to the service-connected lumbosacral strain; she did 
not provide an opinion as to whether it is at least as likely 
as not that the annular tears are etiologically related to 
the service-connected disability.  Likewise, the examiner did 
not discuss the veteran's September 1986 hospitalization for 
an acute prolapsed disc.  The Board further notes that the 
functional impairment described in the October 2000 
examination report is clearly indicative of severe limitation 
of the lumbar spine, but the examiner failed to distinguish 
the manifestations of the service-connected lumbosacral 
strain from those of the annular tears.  Moreover, this 
examination was conducted by a nurse, rather than a physician 
with expertise in disorders of the spine.  

Finally, the Board notes that although the VA examination 
report suggests that the annular tears are possibly related 
to the service-connected lumbosacral strain and clearly 
documents the presence of severe limitation of motion, which 
would warrant a 40 percent rating, the RO failed to address 
whether service connection is warranted for additional low 
back disability and did not address whether a higher rating 
is warranted on the basis of limitation of motion.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should associate with the 
claims folder the reports of the 
diagnostic studies performed in 
connection with the October 2000 VA 
examination, as well as any pertinent VA 
outpatient records for the period since 
December 2000.  

2.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with expertise in disorders of 
the spine.  The veteran's claims file 
must be made available to and reviewed by 
the examiner.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  

a.  To the extent possible, the 
manifestations of the service-connected 
lumbosacral strain should be 
distinguished from those of any other low 
back disorder of the veteran.  With 
respect to any other low back disorder 
found to be present, the physician should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service or 
was caused or chronically worsened by the 
service-connected lumbosacral strain. 

b.  The physician should undertake range 
of motion studies of the lumbosacral 
spine, noting the exact measurements for 
forward flexion, extension, lateral 
flexion, and specifically identifying any 
excursion of motion accompanied by pain.  
The physician should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

c.  The physician should also ascertain 
whether the lumbosacral spine exhibits 
weakened movement, excess fatigability or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, express this in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to weakened movement, excess fatigability 
or incoordination.  If this is not 
feasible, the physician should so state.  

d.  The physician should also determine 
if there is increased functional 
impairment during flare-ups or when the 
lumbosacral spine is used repeatedly over 
a period of time.  If feasible, this 
should also be portrayed in terms of the 
degree of additional range of motion loss 
on repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  

e.  The physician should note whether 
there is present or absent: asymmetry of 
the musculature of the back; positive 
Goldthwaite's sign; marked limitation of 
forward bending in a standing position; 
loss of lateral motion with 
osteoarthritic changes; listing of the 
whole spine to the opposite side; 
narrowing or irregularity of the joint 
space; or abnormal mobility on forced 
motion related to the service-connected 
lumbosacral spine disability. 

f.  The physician should also provide an 
opinion concerning the impact of the 
service-connected low back disability (as 
separate and distinct from the veteran's 
nonservice-connected disabilities) on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided. 

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  The RO also 
should undertake any other indicated 
development.  

4.  Then, the RO should adjudicate the 
issue of entitlement to service 
connection for additional low back 
disability and inform the veteran of his 
appellate rights with respect to this 
decision.  

5.  The RO should also readjudicate the 
issue on appeal.  In doing so, the RO 
should consider all potentially 
applicable Diagnostic Codes, to include 
Diagnostic Code 5292.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  All issues properly in appellate 
status should be returned to the Board at the same time.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO, but he may furnish additional 
evidence and argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




